IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-84,502-02


                       EX PARTE NATHAN JOHN ELLIS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO.W401-81123-09-HC2 IN THE 401ST DISTRICT COURT
                           FROM COLLIN COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two counts of online solicitation of a minor. In count one,

Applicant was sentenced to ten years confinement, probated, and placed on community supervision

for ten years. In count two, Applicant was sentenced to sixteen years’ imprisonment. The Court of

Appeals affirmed his convictions. Ellis v. State, No. 05-10-01325-CR (Tex. App.—Dallas Feb. 23,

2012) (not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       This Court received the original 11.07 record on June 13, 2019, and dismissed for

noncompliance on August 14, 2019. TEX . R. APP . P. 73.1. We now withdraw that decision and
                                                                                                    2

reconsider the case on our own motion. TEX . R. APP . P. 79.2(d). Applicant’s motion to reconsider

is dismissed. Id.

       Applicant’s claims attacking his conviction and probated sentence in count one for online

solicitation of a minor must be raised in a habeas corpus application filed under authority of Article

11.072 of the Code of Criminal Procedure. Therefore, those claims are dismissed without prejudice.

Ex parte Hiracheta, 307 S.W.3d 323, 325 (Tex. Crim. App. 2010). Applicant’s claims relating to

count two are controlled by the bar on consideration of subsequent writ applications. Those claims

are dismissed as subsequent. TEX . CODE CRIM . PROC. art. 11.07 § 4.

Delivered: January 29, 2020

Do not publish